Citation Nr: 0716589	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-10 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
hypothyroidism.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to July 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal ensued following a March 2004 rating decision 
which established service connection for hypothyroidism and 
assigned a 10 percent rating, effective September 20, 2002.  
In an October 2005 rating decision, the 10 percent rating was 
increased to 30 percent, also effective from September 20, 
2002.  The appeal continues.  

During the pendency of this appeal regarding the veteran's 
thyroid condition, additional issues were raised to include 
entitlement to an increased rating for low back strain.  
(Service connection for the veteran's back disorder has been 
in effect for many years.)  In a February 2006 rating 
decision, a 40 percent disability rating which had been in 
effect since September 2002 was reduced to 20 percent, 
effective from November 18, 2005.  This reduction was based 
on improvement of the veteran's symptoms as of examination on 
November 18, 2005.  She submitted a notice of disagreement in 
October 2006 and was issued a statement of the case (SOC) in 
January 2007.  A substantive appeal has not been filed and 
that issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has requested a disability rating in excess of 30 
percent for her service-connected thyroid condition.  While 
she was examined by VA as recently as December 2005 regarding 
this condition, she asserted at the March 2007 personal 
hearing that her symptoms had increased in severity since 
that time.  Her service representative specifically argues 
that she meets the criteria for at least a 60 percent 
disability rating pursuant to 38 C.F.R. §  4.119, Diagnostic 
Code (DC) 7903.  She provided testimony indicating that she 
may be entitled to a higher evaluation for his condition 
based on purported muscular weakness, mental disturbance, and 
weight gain.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available (usable) evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See generally Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) [where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted].  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award. In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal, nor has the RO requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [her] claim."  38 C.F.R. § 3.159(b)(1).  On 
remand, VA must do so.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, supra, and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Subsequently, the veteran should also 
be afforded the appropriate VA 
examination to determine the nature, 
extent and severity of her service- 
connected thyroid condition.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder and 
acknowledges such review in the 
examination report.  All appropriate 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  In addition, the 
examiner should render specific findings 
as to whether there is evidence of (i) 
muscular weakness, mental disturbance and 
weight gain, and /or (ii) cold 
intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (dementia, slowing of 
thought, depression), bradycardia (less 
than 60 beats per minute) and sleepiness, 
due to or as a result of the veteran's 
thyroid condition.  Finally, the examiner 
should also comment on the effect of the 
service-connected disabilities on the 
veteran's ability to be employed.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  After undertaking any other 
development deemed appropriate, the 
RO/AMC should readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



